Case 2:20-cv-02291-DOC-KES Document 192-1 Filed 10/23/20 Page 1 of 7 Page ID
                                 #:3155




                      EXHIBIT A




                                EXHIBIT A
Case 2:20-cv-02291-DOC-KES Document 192-1 Filed 10/23/20 Page 2 of 7 Page ID
                                 #:3156

                  LAHSA - LIST OF PROGRAMS

Program Title                    Program Description

Bridge Housing                   A reserved, 24 hour emergency shelter targeted for eligible persons
                                 experiencing homelessness that have been prioritized through CES
                                 for safe and supportive housing resources. Participants must be
                                 deemed homeless and determined high acuity as noted through
                                 prioritization of those with mental health concerns, physical
                                 disability, and length of homelessness. In addition to high acuity,
                                 participants must be matched to safe and supportive housing or
                                 been assessed and prioritized with a result of 3 on the VISPDAT or
                                 Next Step Tool who have not yet been matched to safe and
                                 supportive housing. Program length of stay is up to 90 days with
                                 the opportunity for extension if necessary. Singles adults, youth,
                                 and persons exiting institutions are specific populations that can be
                                 served through this housing model. The intention of this housing
                                 model is to provide participants with stability to easily maintain
                                 contact with Housing Navigation and/or Case Management
                                 services and facilitate safe and supportive housing placement.

Crisis Housing                   Provides a safe, low-barrier, Housing First and Housing-Focused
                                 and supportive 24 hour residence to persons/households
                                 experiencing homelessness, which they are being quickly assessed to
                                 a broad range of housing resources. It is a short-term 24 hour
                                 emergency shelter for persons experiencing homelessness. Resource
                                 referral and case management are available to all participants as the
                                 primary intervention. Beds are provided on a first-come, first-service
                                 basis.

Prevention & Diverson            Homeless Prevention Provides individuals & families who are at
(Problem Solving Intervention)   imminent risk of homelessness with financial assistance and
                                 stabilization, case management, and assistance locating housing to
                                 avoid becoming homeless and entering into the Homeless
                                 Emergency Shelter System. Diversion is the first conversation upon
                                 entry to assess for the possibility of assisting the person/household
                                 self-resolve their housing crisis and/or make reasonable efforts to re-
                                 connect with supportive family and/or friends who could temporarily
                                 or permanently house a participant.

Problem-Solving Assistance       Problem-Solving Assistance Funds (PSAF) is a one-time or limited
Funds                            financial assistance service that Problem-Solving Specialists trained
                                 in Problem-Solving can access in the event a participant has a
                                 minimal financial need necessary to either, resolve their housing
                                 crisis or homelessness rapidly. Financial assistance can encompass
                                 move-in assistance, rental arrears, emergency housing assistance,
Case 2:20-cv-02291-DOC-KES Document 192-1 Filed 10/23/20 Page 3 of 7 Page ID
                                 #:3157



                             grocery cards, employment assistance, and other items directly
                             connected and necessary to a participant resolving their housing
                             crisis or homelessness. PSAF plays an integral part in Problem-
                             Solving-based interventions and rapid access to the financial
                             assistance is paramount.

Problem Solving Specialist   Problem-Solving (also known as Diversion or Rapid Resolution) is a
                             short-term housing intervention that seeks to assist participants to
                             maintain their current housing or identify an immediate and safe
                             housing alternative within their own network of family, friends and
                             social supports. By working alongside people facing a housing
                             crisis in an empowering manner, Problem-Solving can assist them at
                             the very beginning of their housing crisis, or shortly after they enter
                             the system. Problem-Solving also ensures that those households
                             who do not have alternative housing options are quickly connected
                             to existing emergency or crisis housing services to ensure their
                             immediate health and safety needs are met.

Rapid Rehousing              Rapid Re-Housing connects families, individuals, and youth
                             experiencing homelessness to permanent housing through a tailored
                             package of assistance that may include the use of time-limited
                             financial assistance and targeted supportive services. Rapid Re-
                             Housing programs help families, individuals and youth living on the
                             streets or in emergency shelters solve the practical and immediate
                             challenges to obtaining permanent housing while reducing the
                             amount of time they experience homelessness, avoiding a near-term
                             return to homelessness, and linking to community resources that
                             enable them to achieve housing stability in the long-term.

Shallow Subsidy              Shallow Subsidy is a rental subsidy of up to 35% of the rental cost
                             for eligible participants in Rapid Re-Housing and/or Prevention
                             Programs. The subsidy is good for up to five years. During the
                             period of enrollment, participants are expected to ensure they have
                             applied for and have been put on the wait list for various affordable
                             housing programs available across LA County so that they will have
                             a safe and affordable place to living when the Subsidy ends.
                             Applications are made through these providers to the administrator
                             of the program, The Salvation Army, who makes the determination
                             on eligibility in consultation with the Rapid Re-Housing or
                             Prevention providers and the participant. The number of available
                             subsidies is assigned to SPA-area providers based on the annual
                             Homelessness Count to ensure equitable distribution of these
                             resources.




                                           2
Case 2:20-cv-02291-DOC-KES Document 192-1 Filed 10/23/20 Page 4 of 7 Page ID
                                 #:3158



Family Solutions Center        Family Solution Centers (FSC) assist families who are either
                               homeless or at-risk of homelessness secure and/or retain permanent
                               housing. The Family Solutions Center is composed of multiple
                               components which include Family Response Team, Regional
                               Coordination, and Regional Matching. These components are meant
                               to work harmoniously and fluidly with each other. The FSC shall
                               provide a centralized and coordinated point of responsibility for each
                               region’s family homeless system with the goal of diverting homeless
                               families away from the crisis housing system and assisting those that
                               do enter the system with securing a safe permanent housing
                               destination as rapidly as possible. Family Solution Centers (FSCs)
                               are site-based facilities where families experiencing homelessness or
                               risk of homelessness gain initial access to, or continue contact with,
                               CES. FSC serve as the centralized access point of entry into the
                               homeless service delivery system for families within Greater Los
                               Angeles.

Crisis Housing - Motel         General Relief (GR) Crisis Housing provides a safe, Low-
Vouchers                       barrier, Housing First, Housing-Focused, and supportive twenty-
                               four (24) hour emergency shelter for General Relief(GR) applicants
                               and/or participants experiencing homelessness (as defined by the
                               Los Angeles County Department of Public Social Services (DPSS))
                               while they are being quickly assessed and connected to a broad
                               range of housing resources. The primary purpose of this program is
                               to ensure availability of shelter beds for GR participants who
                               are referred to the Crisis Housing provider for services.

Permanent Supportive Housing   All PSH administered by LAHSA is funded through Department of
                               Housing and Urban Development’s (HUD’s) CoC Program. The
                               CoC Program Interim Rule defines PSH as permanent housing with
                               long-term leasing or rental assistance paired with supportive services
                               to assist homeless persons with a disability, or families with a
                               qualifying household member with a disability, achieve housing
                               stability. The goal of CoC-funded PSH is to assist eligible
                               individuals, families, and/or youth with a long-term rental subsidy
                               and/or supportive services, as established in the Program's
                               application for CoC program funding submitted to HUD, to assist
                               homeless persons achieve housing stability. 100% of CoC-funded
                               PSH in the Los Angeles CoC (new and renewal) is designated as
                               DedicatedPLUS, a type of PSH that limits eligibility to persons
                               experiencing chronic homelessness, or who are most at risk of
                               experiencing chronic homelessness.




                                             3
Case 2:20-cv-02291-DOC-KES Document 192-1 Filed 10/23/20 Page 5 of 7 Page ID
                                 #:3159



Access Center             Access Centers are site-based facilities where people experiencing or
                          at risk of homelessness gain initial access to, or continue contact
                          with, CES. In addition to meeting the minimum standards outlined
                          within the approved CES Access Policy, Access Centers complete
                          initial screening, make emergency service referrals, complete initial
                          problem-solving conversations, administer population-appropriate
                          CES Survey Packets, provide case management, and make
                          supportive service referrals for health, mental health, substance use,
                          and mainstream benefit services. Access Centers manage and receive
                          walk-ins, other participant self-referrals, and targeted referrals from
                          CES Referral Partners and through LA County Homeless Strategy
                          D5.

Access Point              Access points are one site or multiple sites in a SPA where people
                          experiencing or at risk of homelessness gain initial access to CES.
                          They complete initial screening, make emergency service referrals,
                          complete initial problem-solving conversations, and administer
                          population-appropriate CES Survey Packets. Access Points manage
                          and receive participants through walk-ins and phone contacts and
                          may operate at one site for all days and hours during which it
                          operates, or at multiple sites with a consistent and repeating rotation.

Regional Coordination     Regional Coordination is the leadership infrastructure through which
                          Coordinated Entry Systems are implemented across Los Angeles
                          County. It is responsible for providing system leadership to
                          facilitate collaboration among regions and providers, ensure
                          implementation of policies and procedures, and refine system
                          improvements.

Rapid Rehousing (FSC)     Rapid Re-Housing connects families experiencing homelessness to
                          permanent housing through a tailored package of assistance that may
                          include the use of time-limited financial assistance and targeted
                          supportive services. Rapid Re-Housing programs help families
                          living on the streets or in emergency shelters solve the practical and
                          immediate challenges to obtaining permanent housing while
                          reducing the amount of time they experience homelessness, avoiding
                          a near-term return to homelessness, and linking to community
                          resources that enable them to achieve housing stability in the long-
                          term. Households consisting of one or more minor children (17 or
                          under) in legal custody of one or two adults who are living together.
                          Households currently without minor children, in which the mother is
                          pregnant. Household with qualified dependent over the age of 18
                          who is (a) incapable of self-sustaining employment by reason of
                          mental or physical disability, and (b) is dependent upon the head of
                          household for support and maintenance


                                        4
Case 2:20-cv-02291-DOC-KES Document 192-1 Filed 10/23/20 Page 6 of 7 Page ID
                                 #:3160



Street Outreach           The Street Outreach program is a critical component of the homeless
                          delivery system that seeks to establish and provide services on the
                          streets and not at site-based facilities. Street Outreach services can
                          help to establish supportive relationships and enhance the possibility
                          that participants will access the necessary services and supports that
                          will help them move off the streets.

Recovery Rehousing        Recovery Re-Housing is a new category within Permanent Housing
                          focusing on those persons who are homeless and are at high risk for
                          COVID 19 or households with acuity scores between six (6) and
                          eleven (11). Recovery Re-Housing connects couples, individuals,
                          and youth experiencing homelessness to permanent housing through
                          a tailored package of assistance that includes the use of time-limited
                          financial assistance and targeted supportive services. Recovery Re-
                          Housing programs assists couples, individuals and youth living on
                          the streets in emergency shelters or at Project Room Key sites solve
                          the practical and immediate challenges to obtaining permanent
                          housing while reducing the amount of time they experience
                          homelessness, avoiding a near-term return to homelessness, and
                          linking to community resources that enable them to achieve housing
                          stability in the long-term. Recovery Re-Housing provides 100% of a
                          participant’s rental assistance for up to six (6) months then begins a
                          progressive assistance model of financial assistance for up to twelve
                          (12) additional months. Total assistance can be up to eighteen (18)
                          months with the hope that the housing can be permanent. If
                          additional levels of assistance are needed, the participant can be
                          referred to Bridge to Subsidy for a PSH match or to Shallow
                          subsidy.

Transitional Housing      Transitional Housing is a form of housing designed to provide 18-24
                          months of supportive services to people experiencing homelessness
                          who need additional time transitioning between literal homelessness
                          in crisis housing settings and their own housing. Transitional
                          Housing typically includes case management, encouragement to
                          obtain employment or education goals, and focus on longer-term
                          housing goals post-programs.

Project RoomKey Non-      Project Roomkey provides temporary housing for asymptomatic
congregate Housing        people experiencing homelessness (PEH), who are highly
                          vulnerable/high risk individuals. High-risk individuals are those 65+
                          or who have certain underlying health conditions (e.g., respiratory
                          compromised immunities, chronic disease). Each PRK site provides
                          service coordination services, medical screenings, and three (3)
                          meals per day per participant in a secure hotel/motel setting.



                                        5
Case 2:20-cv-02291-DOC-KES Document 192-1 Filed 10/23/20 Page 7 of 7 Page ID
                                 #:3161



Winter Shelter Program     Winter Shelter is designed to be low-barrier crisis housing during the
                           evening hours of winter, ensuring that those most vulnerable to
                           perishing on the street are able to receive reprieve from cold
                           weather.

Winter Shelter Program -   Winter Shelter is designed to be low-barrier crisis housing during the
Weather Activated          evening hours of winter, ensuring that those most vulnerable to
                           perishing on the street are able to receive reprieve from cold weather
                           during extreme weather emergencies.

Safe Parking               The Safe Parking Program gives people who are homeless and living
                           in their cars, vans, and/or RVs/campers a safe and legal place to park
                           and sleep at night. The program consists of on-site nightly
                           supervision and mobile restrooms and hygiene stations. Programs
                           are operational overnight and work to link participants to alternative
                           housing opportunities.

Supportive Services only   HUD- COC Category for any program that funds services outside of
                           a residential program.

Year Round Program         Funding that comes from the Board of Supervisor - Discretionary
                           programming that each Supervisory District can direct to serve
                           within the Homeless Services system and managed through LAHSA.




                                         6
